DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " the outer flange diameter".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier US 20130136629.
Regarding claim 1, Maier discloses: A rotary machine (Fig 1: 100) comprising: 
a rotary shaft (114) comprising a rotation axis (Axis 114 rotates on), 
a first shaft end (aft end of shaft that 120 is connected to), and a second shaft end (fwd of shaft that 122 is connected to); 
a first bearing arrangement (120 on the aft side of the shaft) at the first shaft end; 
a second bearing (120 on the fwd side of the shaft) arrangement at the second shaft end; and 
a coupling flange (116) mechanically connected to the first shaft end; 
wherein the coupling flange is mechanically connected to the first shaft end by means of a first axial-contact coupling (Par 21: 116 is a flexible or rigid coupling).
Regarding claim 4, Maier discloses:
wherein the rotary shaft supports centrifugal impellers (Fig 1: 124), the rotary machine being a centrifugal compressor (104).
Regarding claim 8, Maier discloses:
wherein the first bearing arrangement comprises a radial bearing (Aft 120), and wherein the second bearing arrangement comprises a radial bearing (Fwd 120) and a thrust bearing (122) in combination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 20130136629 in view of Slotman US 20150322961.
Regarding claim 2, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the first axial- contact coupling comprises a first Hirth joint.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have a hirth joint structure of the 
The combination would result in: wherein the first axial- contact coupling comprises a first Hirth joint.
Regarding claim 9, Maier discloses: 
wherein the second bearing arrangement comprises a thrust bearing (all of 122) comprised of a thrust collar (Seen in clip below), mounted for co-rotating with the rotary shaft and co-acting with stationary pads (Seen in clip below) circularly arranged about the rotation axis of the rotary shaft;

    PNG
    media_image1.png
    408
    476
    media_image1.png
    Greyscale

However, Maier is silent as to:
wherein the thrust collar is mechanically coupled to the second shaft end by means of a second axial-contact coupling.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
This modification and combination are made in the rejection of claim 2.
The combination would result in: wherein the thrust collar is mechanically coupled to the second shaft end by means of a second axial-contact coupling
Regarding claim 10, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the second axial- contact coupling comprises a second Hirth joint.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
This modification and combination are made in the rejection of claim 2.
The combination would result in: wherein the second axial- contact coupling comprises a second Hirth joint.
Regarding claim 11, Maier discloses:
wherein the thrust collar is mounted on a shaft portion overhanging from a radial bearing of the second bearing arrangement (Shaft 114 overhangs from fwd bearing 120).
Regarding claim 13, Maier discloses: A rotary machine (Fig 1: 100) comprising: 
a rotary shaft (114) comprising a rotation axis (Axis 114 rotates on), 
a first shaft end (aft end of shaft that 120 is connected to), and a second shaft end (fwd of shaft that 122 is connected to); 
a first bearing arrangement (120 on the aft side of the shaft) at the first shaft end; 
a second bearing (120 on the fwd side of the shaft) arrangement at the second shaft end; and 
wherein the second bearing arrangement comprises a thrust bearing (all of 122) comprised of a thrust collar (Seen in clip below), mounted for co-rotating with the rotary shaft and co-acting with stationary pads (Seen in clip in the rejection of claim 9) circularly arranged about the rotation axis of the rotary shaft.
However, Maier is silent as to: 
wherein the thrust collar is mechanically coupled to the second shaft end by means of an axial-contact coupling. 
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have a hirth joint structure of the shaft coupling between the thrust bearing and fwd bearing and after the aft bearing to permit reversible axial splitting of the shaft into segments to allow for separation when storing and/or transporting components of the compressor along with while in operation providing efficient means for transmitting torque (Par 9-11).
wherein the thrust collar is mechanically coupled to the second shaft end by means of an axial-contact coupling. 
Regarding claim 14, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the axial- contact coupling comprises a Hirth joint.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
This modification and combination are made in the rejection of claim 2.
The combination would result in: wherein the axial- contact coupling comprises a Hirth joint.
Regarding claim 15, Maier discloses: A rotary machine (Fig 1: 100) comprising: 
a first shaft end (aft end of shaft that 120 is connected to), and a second shaft end (fwd of shaft that 122 is connected to); 
a second bearing (120 on the fwd side of the shaft) arrangement at the second shaft end; and 
a coupling flange (116) mechanically connected to the first shaft end; 
wherein the coupling flange is mechanically connected to the first shaft end by means of a first axial-contact coupling (Par 21: 116 is a flexible or rigid coupling).
a first bearing portion (120 on the aft side of the shaft), at the first shaft end, configured and arranged for support in a first radial bearing (Aft 120), the first shaft end extending beyond the first bearing portion (Shaft 114 extends past the aft bearing 120);  7277126-6 
a second bearing portion (120 on the fwd side of the shaft), at the second shaft end, configured and arranged for support in a second radial bearing (Fwd 120), the second shaft end extending beyond the second bearing portion (Shaft 114 extends past the fwd bearing 120)7277126-6. 
However, Maier is silent as to: 
a first surface of a first axial-contact coupling formed on one of the first shaft end and second shaft end.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have a hirth joint structure of the shaft coupling between the thrust bearing and fwd bearing and after the aft bearing to permit reversible axial splitting of the shaft into segments to allow for separation when storing and/or transporting components of the compressor along with while in operation providing efficient means for transmitting torque (Par 9-11).
The combination would result in: a first surface of a first axial-contact coupling formed on one of the first shaft end and second shaft end.
Regarding claim 16, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the first surface of the first axial-contact coupling comprises a respective set of radial teeth of a Hirth joint. 

wherein the first surface of the first axial-contact coupling comprises a respective set of radial teeth of a Hirth joint (142).
This modification and combination are made in the rejection of claim 15.
Regarding claim 17, Maier discloses all of the above limitations. However, Maier is silent as to:
further comprising a first surface of a second axial-contact coupling formed on the other one of said the first shaft end and second shaft end.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
This modification and combination are made in the rejection of claim 15.
The combination would result in: a first surface of a second axial-contact coupling formed on the other one of said the first shaft end and second shaft end.
Regarding claim 18, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the first surface of the second axial-contact coupling comprises a respective set of radial teeth of a Hirth joint.
From the same field of endeavor, Slotman teaches
wherein the first surface of the second axial-contact coupling comprises a respective set of radial teeth of a Hirth joint (142).
This modification and combination are made in the rejection of claim 15.
Regarding claim 19, Maier discloses:
a thrust collar mechanically connectable to one of the first shaft end and the second shaft end.
However, Maier is silent as to:
further comprising at least one of: 
a coupling flange mechanically connectable to one of the first shaft end and the second shaft end, the coupling flange comprised of a second surface of the first axial-contact coupling, co-acting with the first surface of the first axial-contact coupling 
a thrust collar mechanically connectable to one of the first shaft end and the second shaft end, the thrust collar comprised of a second surface of the second axial-contact coupling, co-acting with the first surface of the second axial-contact coupling.
From the same field of endeavor, Slotman discloses: 
a coupling flange mechanically connectable to one of the first shaft end and the second shaft end, the coupling flange comprised of a second surface of the first axial-contact coupling (Fig 2: 144), co-acting with the first surface of the first axial-contact coupling (142 and 144 mesh together) 
a thrust collar mechanically connectable to one of the first shaft end and the second shaft end, the thrust collar comprised of a second surface of the second axial-contact coupling (Fig 2: 144), co-acting with the first surface of the second axial-contact coupling (142 and 144 mesh together).
This modification and combination are made in the rejection of claim 15.

Regarding claim 20, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein: the second surface of the first axial-contact coupling comprises a set of radial teeth of a Hirth joint;  8277126-6 
and/or the second surface of the second axial-contact coupling comprises a set of radial teeth of a Hirth joint.
From the same field of endeavor, Slotman discloses:
wherein: the second surface of the first axial-contact coupling comprises a set of radial teeth of a Hirth joint (Fig 2: 144);  8277126-6 
and/or the second surface of the second axial-contact coupling comprises a set of radial teeth of a Hirth joint (Fig 2: 144).
This modification and combination are made in the rejection of claim 15.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 20130136629 in view of Nelson et al. US 20170248151.
Regarding claim 3, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the coupling flange has an outer flange diameter greater than a diameter of the first shaft end.
From the same field of endeavor, Nelson teaches: 
wherein a coupling flange (Fig 2: 114) has an outer flange (132) diameter greater than a diameter of the first shaft end (112).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have the end of the shaft to 
Regarding claim 5, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the coupling flange comprises connection members for mechanical connection to a motion transmission joint.
From the same field of endeavor, Nelson teaches: 
wherein the coupling flange comprises connection members (Fig 2: 146) for mechanical connection to a motion transmission joint (126).
This modification and combination are made in the rejection of claim 3.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 20130136629 in view of Nelson et al. US 20170248151 and Slotman US 20150322961.
Regarding claim 6, Maier discloses 
wherein: 5277126-6the first shaft end overhangs beyond the first bearing arrangement (aft end of shaft overhangs 120).
However, Maier is silent as to:
wherein: 5277126-6the first shaft end is provided with a first set of radial teeth formed on a first annular front surface and having a first diametrical outer dimension; 
and the coupling flange comprises a second set of radial teeth, configured and arranged for meshing with the first set of radial teeth and formed on a second annular front surface on the flange and 
having a second diametrical outer dimension; and wherein the first diametrical dimension and the second diametrical dimension are smaller than the outer flange diameter.
From the same field of endeavor, Slotman teaches: 
wherein: 5277126-6the shaft end (Fig 2: 102) is provided with a set of radial teeth (142) formed on an annular front surface and having a diametrical outer dimension (Fig 3: Outer dimension of the shaft); 
and the coupling flange comprises another set of radial teeth (144), configured and arranged for meshing with the set of radial teeth and formed on another annular front surface on the flange (142 and 144 mesh together) and having another diametrical outer dimension diametrical (Fig 3: Outer dimension of the shaft); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have a hirth joint structure a part of the shaft coupling to permit reversible axial splitting od the shaft into segments to allow for separation when storing and/or transporting components of the compressor along with while in operation providing efficient means for transmitting torque (Par 9-11).
The combination would result in: wherein: 5277126-6the first shaft end  is provided with a first set of radial teeth  formed on a first annular front surface and having a first diametrical outer dimension; and the coupling flange comprises a second set of radial teeth, configured and arranged for meshing with the first set of radial teeth and formed on a second annular front surface on the flange and having a second diametrical outer dimension diametrical;

wherein a coupling flange (Fig 2: 114) has an outer flange (132) diameter greater than a diameter of the first shaft end (112).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have the end of the shaft to have a coupling with an outer flange and connection to a trust shaft connection and hub to provide an adjustable amount of compression to the thrust shaft (Par 20).
The combination would result in: wherein the first diametrical dimension and the second diametrical dimension are smaller than the outer flange diameter.
Regarding claim 12, Maier discloses 
wherein:6277126-6 the second shaft end overhangs beyond a radial bearing of the second bearing arrangement (fwd end of shaft overhangs 120).
However, Maier is silent as to:
the second shaft end is provided with a third set of radial teeth formed on a third annular front surface provided at the second shaft end and having a third diametrical outer dimension; 
the thrust collar comprises a fourth set of radial teeth, configured and arranged for mechanical coupling with the third set of radial teeth and formed on a fourth annular front surface formed on the thrust collar and having a fourth diametrical outer dimension; 
and wherein the third diametrical dimension and the fourth diametrical dimension are smaller than an outer diameter of the thrust collar.
From the same field of endeavor, Slotman teaches: 
wherein: 5277126-6the shaft end (Fig 2: 102) is provided with a set of radial teeth (142) formed on an annular front surface and having a diametrical outer dimension (Fig 3: Outer dimension of the shaft); 
and the coupling flange comprises another set of radial teeth (144), configured and arranged for meshing with the set of radial teeth and formed on another annular front surface on the flange (142 and 144 mesh together) and having another diametrical outer dimension diametrical (Fig 3: Outer dimension of the shaft); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have a hirth joint structure a part of the shaft coupling to permit reversible axial splitting od the shaft into segments to allow for separation when storing and/or transporting components of the compressor along with while in operation providing efficient means for transmitting torque (Par 9-11).
The combination would result in: the second shaft end is provided with a third set of radial teeth formed on a third annular front surface provided at the second shaft end and having a third diametrical outer dimension; the thrust collar comprises a fourth set of radial teeth, configured and arranged for mechanical coupling with the third set of radial teeth and formed on a fourth annular front surface formed on the thrust collar and having a fourth diametrical outer dimension. 
From the same field of endeavor, Nelson teaches: 
wherein a coupling flange (Fig 2: 114) has an outer flange (132) diameter greater than a diameter of the first shaft end (112).

The combination would result in: wherein the third diametrical dimension and the fourth diametrical dimension are smaller than an outer diameter of the thrust collar.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maier US 20130136629 in view of Slotman US 20150322961 and Iurisci et al. US 20180209427.
Regarding claim 7, Maier discloses all of the above limitations. However, Maier is silent as to: 
wherein a tie rod and ring nut arrangement axially presses the coupling flange against the rotary shaft.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have a hirth joint structure of the shaft coupling between the thrust bearing and fwd bearing and after the aft bearing to permit reversible axial splitting of the shaft into segments to allow for separation when storing and/or transporting components of the compressor along with while in operation providing efficient means for transmitting torque (Par 9-11).
From the same field of endeavor, Iurisci teaches
wherein a tie rod and ring nut arrangement axially presses the coupling flange (Par 52: Tie rods are used to tighten the hirth joints together).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the couplings of Slotman to be tied together through tie rods going through the center of the hirth joint to create a very stable and reliable mechanical connection (Par 51).
The combination would result in: wherein a tie rod and ring nut arrangement axially presses the coupling flange against the rotary shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisch et al. US 20020037772 discloses similar thrust bearing coupling as present application. Hirth US 1660792 discloses the original hirth joint similar to present application. Iurisci et al. US 20200325906 and Kishi et al. US 20160123149 discloses similar shaft flange structure as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745